DETAILED ACTION
This action is in response to the 4/26/2022 filed.  Claims 1-3, 6-10, 13-17 and 20-26 are pending.  Claims 1-3, 6-10, 13-17 and 20-26 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 04/26/2022:  Applicant has amended the specification, and the corresponding objections have been withdrawn.  Applicant has amended the claims, and the objections have been withdrawn.
Applicant has amended the claims, and the corresponding rejections have been altered to address the amended language.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
Applicant argues with regards to claims 1, 6, 15 and 20:  
	“Applicant submits that the Skoric does not disclose, teach or suggest at least, for example, the newly presented features of "wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device," as recited in amended independent Claim 1.”
Examiner respectfully disagrees.  Examiner now relies upon the new reference Shimizu, in combination with Skoric, to show wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device (Shimizu Fig. 1 showing a PUF circuit comprised of three interconnected devices; [0049] each device has a PUF; [0065] the devices are mounted onto substrate; [0067] circuits mounted in each device; [0077] connection routes 360a and 360b between each device; [0092] signal passes through three devices in serial order; [0110] input/output pins for each device).  The PUF devices of Shimizu have input/output PINs and are mounted on a substrate that has two connections between each device and a signal is passed serially through the devices to get a PUF result.  As such, the combination of Skoric and Shimizu read upon the new limitation of claims 1, 6, 15 and 20.
All other arguments presented by Applicant either repeat or rely upon the issues addressed above, and are also not persuasive for the reasons given above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 15, 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Skoric et al. (WO 2007/063475 A2), published Jun. 7, 2007, filed with IDS on 6/20/2019, in view of Shimizu (US 2013/0082733 A1), published Apr. 4, 2013.
As to claim 1, Skoric substantially discloses a method (Skoric [Abstract]) of verifying that a first device (Skoric Fig. 1 item 108; p. 7 ll. 11-21) and a second device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the method being performed by a verifier (Skoric Fig. 1 item 104; p. 7 ll. 9-10) and comprising:	sending a challenge to the first device for use as basis for input to a first physical unclonable function (PUF) part of the first device (Skoric Fig. 1 item 108 challenge C1 received by CPUF 108 and provided to PUF 101; p. 6 ll. 26-28);	receiving, a response from the second device, the response being based on an output of a second PUF part of the second device (Skoric p. 7 l. 26 -30 PUFs 102 and 103 produce respective responses to respective challenges and deliver responses to verifier); and	verifying that the first device and the second device are interconnected when the received response and an expected response fulfill a matching criterion (Skoric p. 7 l. 31- pg. 8 l. 8 verifier verifies response delivered corresponds to expected value of challenge response pair (CRP); p. 4 ll. 11-14 verification is proof of interconnection between PUFs).	Skoric fails to explicitly disclose wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device.	Shimizu describes a method of signal processing of a combination of PUF devices.	With this in mind, Shimizu discloses wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device (Shimizu Fig. 1 showing a PUF circuit comprised of three interconnected devices; [0049] each device has a PUF; [0065] the devices are mounted onto substrate; [0067] circuits mounted in each device; [0077] connection routes 360a and 360b between each device; [0092] signal passes through three devices in serial order; [0110] input/output pins for each device).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the physically mounted PUF devices of Shimizu with the PUF authentication of Skoric, such that the PUF(s) are serially mounted to each other, as it would advantageously increase the difficulty of PUF(s) counterfeiting and reduce the costs associated with counterfeited products (Shimizu [0038]-[0040]).
As to claim 2, Skoric and Shimizu disclose the invention as claimed as described in claim 1, including wherein the verifying comprises comparing the received response to a response of a challenge-response pair and verifying that the first device and the second device are interconnected when the received response and the response of the challenge-response pair fulfill the matching criterion (Skoric p. 7 l. 31- pg. 8 l. 8 verifier verifies response delivered corresponds to expected value of challenge response pair (CRP); p. 4 ll. 11-14 verification is proof of interconnection between PUFs).
As to claim 6, Skoric substantially discloses a verifier (Skoric Fig. 1 item 104; p. 7 ll. 9-10) for verifying that a first device (Skoric Fig. 1 item 108; p. 7 ll. 11-21) and a second device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the verifier comprising processing circuitry configured to:	send a challenge to the first device, for use as basis for input to a first physical unclonable function (PUF) part of the first device (Skoric Fig. 1 item 108 challenge C1 received by CPUF 108 and provided to PUF 101; p. 6 ll. 26-28);	receive a response from the second device, the response being based on an output of a second PUF part of the second device (Skoric p. 7 l. 26 -30 PUFs 102 and 103 produce respective responses to respective challenges and deliver responses to verifier); and	verify that the first device and the second device are interconnected when the received response and an expected response fulfill a matching criterion (Skoric p. 7 l. 31- pg. 8 l. 8 verifier verifies response delivered corresponds to expected value of challenge response pair (CRP); p. 4 ll. 11-14 verification is proof of interconnection between PUFs).	 Skoric fails to explicitly disclose wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device.	Shimizu discloses wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device (Shimizu Fig. 1 showing a PUF circuit comprised of three interconnected devices; [0049] each device has a PUF; [0065] the devices are mounted onto substrate; [0067] circuits mounted in each device; [0077] connection routes 360a and 360b between each device; [0092] signal passes through three devices in serial order; [0110] input/output pins for each device).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the physically mounted PUF devices of Shimizu with the PUF authentication of Skoric, such that the PUF(s) are serially mounted to each other, as it would advantageously increase the difficulty of PUF(s) counterfeiting and reduce the costs associated with counterfeited products (Shimizu [0038]-[0040]).
As to claim 7, Skoric and Shimizu disclose the invention as claimed as described in claim 6, including verifying by comparing the received response to a response of a challenge-response pair and verifying that the first device and the second device are interconnected when the received response and the response of the challenge-response pair fulfill the matching criterion (Skoric p. 7 l. 31- pg. 8 l. 8 verifier verifies response delivered corresponds to expected value of challenge response pair (CRP); p. 4 ll. 11-14 verification is proof of interconnection between PUFs).
As to claim 15, Skoric substantially discloses a method (Skoric [Abstract]) of enabling verification that a first device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) and a second device (Skoric Fig. 1 item 110; p. 7 ll. 11-21) are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the method  being performed by the second device and comprising:	receiving, in a second physical unclonable function (PUF) part arranged in the second device, a third challenge (Skoric Fig. 1  challenge C3 received by CPUF 110 and provided to PUF 103; p. 7 ll. 26-30);	receiving in the second physical unclonable function (PUF) part an output from a first PUF part arranged in the first device (Skoric Fig. 1 µ3’ received from CPUF 109; p. 7 ll. 26-30);	obtaining, in response to the third challenge and the output from the first PUF part, a response (Skoric p. 7 ll. 26-30 challenge response used to further encrypt µ3 to produce µ4); and	sending the response to a verifier (Skoric p. 7 ll. 28-30 result of PUF processing passed to the verifier).	 Skoric fails to explicitly disclose wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device.	Shimizu discloses wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device (Shimizu Fig. 1 showing a PUF circuit comprised of three interconnected devices; [0049] each device has a PUF; [0065] the devices are mounted onto substrate; [0067] circuits mounted in each device; [0077] connection routes 360a and 360b between each device; [0092] signal passes through three devices in serial order; [0110] input/output pins for each device).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the physically mounted PUF devices of Shimizu with the PUF authentication of Skoric, such that the PUF(s) are serially mounted to each other, as it would advantageously increase the difficulty of PUF(s) counterfeiting and reduce the costs associated with counterfeited products (Shimizu [0038]-[0040]).
As to claim 17, Skoric and Shimizu disclose the invention as claimed as described in claim 15, including, comprising, before the sending, encrypting the response (Skoric p. 2 ll. 6-8 response is sent via an encrypted channel).
As to claim 20, Skoric substantially discloses a second device (Skoric Fig. 1 item 110; p. 7 ll. 11-21) for enabling verification that a first device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) and the second device are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the second device comprising processing circuitry configured to:	receive, in a second physical unclonable function (PUF) part arranged in the second device, a third challenge (Skoric Fig. 1  challenge C3 received by CPUF 110 and provided to PUF 103; p. 7 ll. 26-30);	receive, in the second physical unclonable function (PUF) part an output from a first PUF part arranged in the first device (Skoric Fig. 1 µ3’ received from CPUF 109; p. 7 ll. 26-30);	obtain, in response to the third challenge and the output from the first PUF part, a response (Skoric p. 7 ll. 26-30 challenge response used to further encrypt µ3 to produce µ4); and	send the response to a verifier (Skoric p. 7 ll. 28-30 result of PUF processing passed to the verifier).	Skoric fails to explicitly disclose wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device.	Shimizu discloses wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device (Shimizu Fig. 1 showing a PUF circuit comprised of three interconnected devices; [0049] each device has a PUF; [0065] the devices are mounted onto substrate; [0067] circuits mounted in each device; [0077] connection routes 360a and 360b between each device; [0092] signal passes through three devices in serial order; [0110] input/output pins for each device).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the physically mounted PUF devices of Shimizu with the PUF authentication of Skoric, such that the PUF(s) are serially mounted to each other, as it would advantageously increase the difficulty of PUF(s) counterfeiting and reduce the costs associated with counterfeited products (Shimizu [0038]-[0040]).
As to claim 22, Skoric and Shimizu disclose the invention as claimed as described in claim 20, including being configured to, before the sending, encrypt the response (Skoric p. 2 ll. 6-8 response is sent via an encrypted channel).
Claims 3, 8 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Skoric et al. (WO 2007/063475 A2), published Jun. 7, 2007, filed with IDS on 6/20/2019, in view of Shimizu (US 2013/0082733 A1), published Apr. 4, 2013, in view of Rostami et al. (US 2015/0195088 A1), published Jul. 9, 2015.
As to claims 3 and 23, Skoric and Shimizu substantially disclose the invention as claimed as described in claims 1 and 2, respectively, failing however to explicitly disclose wherein the matching criterion comprises the received response differing from the expected response by less than a defined number of bits.	Rostami describes a PUF authentication by substring matching.	With this in mind, Rostami discloses wherein the matching criterion comprises the received response differing from the expected response by less than a defined number of bits (Rostami [0159] allowing a 10% tolerance during PUF substring matching process; [0162] matching even if substring contains some errors).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the matching tolerance of Rostami with the PUF authentication of Skoric and Shimizu, such that comparison between the expected value in the CRP and the response provided by the PUFs has a degree of tolerance, as it would advantageously allow for errors in responses due to environment variations and noise (Rostami [0192]).
Claims 8 and 24 contain subject matter similar to that of Claims 3 and 23, respectively, and are rejected in the same manner.
Claims 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Skoric et al. (WO 2007/063475 A2), published Jun. 7, 2007, filed with IDS on 6/20/2019, in view of Shimizu (US 2013/0082733 A1), published Apr. 4, 2013, in view of Guo et al. (US 2015/0058928 A1), published Feb. 26, 2015.
As to claim 9, Skoric substantially discloses a method (Skoric [Abstract]) of enabling verification that a first device (Skoric Fig. 1 item 108; p. 7 ll. 11-21) and a second device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the method being performed by the first device and comprising:	receiving a first challenge (Skoric Fig. 1 item 108 challenge C1 received by CPUF 108 and provided to PUF 101; p. 6 ll. 26-28);	inputting a challenge to a first physical unclonable function (PUF) part arranged in the first device (Skoric Fig. 1 item 108 challenge C1 received by CPUF 108 and provided to PUF 101; p. 6 ll. 26-28); and	providing, to a second PUF part arranged in the second device, an output from the first PUF part over a physical interconnection interconnecting the first PUF part and the second PUF part (Skoric p. 6 ll. 28-32 PUF response is passed to second PUF; p. 7 l. 24-28 response passed on to next PUF in sequence).	Skoric fails to explicitly disclose generating, based on the received first challenge, a second challenge; inputting the second challenge to a first physical unclonable function, wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device.	Shimizu discloses wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device (Shimizu Fig. 1 showing a PUF circuit comprised of three interconnected devices; [0049] each device has a PUF; [0065] the devices are mounted onto substrate; [0067] circuits mounted in each device; [0077] connection routes 360a and 360b between each device; [0092] signal passes through three devices in serial order; [0110] input/output pins for each device).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the physically mounted PUF devices of Shimizu with the PUF authentication of Skoric, such that the PUF(s) are serially mounted to each other, as it would advantageously increase the difficulty of PUF(s) counterfeiting and reduce the costs associated with counterfeited products (Shimizu [0038]-[0040]).	Skoric and Shimizu fail to explicitly disclose generating, based on the received first challenge, a second challenge; inputting the second challenge to a first physical unclonable function.	Guo describes applying circuit delay-based PUFs for masking operation of memory-based PUFs to resist invasive and clone attacks.	With this in mind, Guo discloses generating, based on the received first challenge, a second challenge (Guo [0053]-[0054] SRAM PUF challenge is masked using RO PUF response; RO PUF challenge is sent through circuit delay PUF to generate RO PUF response which is used to unmask SRAM PUF challenge); and inputting the second challenge to a first physical unclonable function (Guo [0053]-[0054] unmasked SRAM PUF challenge is passed through SRAM PUF to generate SRAM PUF response).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the challenge masking of Guo with the PUF authentication of Skoric and Shimizu, such that the sent challenge is masked prior to transmission, as it would advantageously obscure the challenge to an attacker (Guo [0053]).
As to claim 10, Skoric, Shimizu and Guo disclose the invention as claimed as described in claim 9, including wherein the generating comprises inputting at least part of the received first challenge to a pseudo-random number generator outputting the second challenge (Guo [0054] RO PUF challenge is sent through circuit delay PUF (also known as Physical Random Function (see Skoric p. 1 ll. 10-11) to generate RO PUF response which is used to unmask (XOR) SRAM PUF challenge).
Claim 13 contains subject matter similar to that of Claim 9 and is rejected in the same manner.
Claim 14 contains subject matter similar to that of Claim 10 and is rejected in the same manner.
Claims 16, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Skoric et al. (WO 2007/063475 A2), published Jun. 7, 2007, filed with IDS on 6/20/2019, in view of Shimizu (US 2013/0082733 A1), published Apr. 4, 2013, in view of Kotzin et al. (US 2005/0149740 A1), published Jul. 7, 2005.
As to claim 16, Skoric and Shimizu substantially disclose the invention as claimed as described in claim 15, failing however to explicitly disclose wherein the sending comprises sending the response to the verifier via the first device.	Kotzin describes a method for device authentication.	With this in mind, Kotzin discloses sending the response to the verifier via the first device (Kotzin [0020] SIM card returns challenge response to authenticator via the device it is install in).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the challenge response of Kotzin with the PUF response of Skoric and Shimizu, such that a response is capable of being returned via a device from which the challenge passed through, as it would advantageously allow for devices incapable of direct communication with a verifier (e.g. a sim card that has no network communication interface) to respond to authentication challenges.
Claim 21 contains subject matter similar to that of Claim 16 and is rejected in the same manner. 
As to claim 25, Skoric, Shimizu and Kotzin disclose the invention as claimed as described in claim 16, including before the sending, encrypting the response (Skoric p. 2 ll. 6-8 response is sent via an encrypted channel).
Claim 26 contains subject matter similar to that of Claim 25 and is rejected in the same manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2018/0102909 A1) is related to an anti-fuse PUF.
Pikus (US 2015/0215115 A1) is related to an array of optical PUF(s).
Mai et al. (US 2016/0182045 A1) is related to changing the operation of a PUF by manipulating a stress factor of the PUF.
Bauer et al. (US 10,256,983 B1) is related to authentication based on two or more PUF circuits connected in series.
Endress et al. (US 10,002,362 B1) is related to combining PUF(s) on a product for authenticity.
Hamlet et al. (US 8,868,923 B1) is related to multi-factor authentication including PUFs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654. The examiner can normally be reached Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W SHEPPERD/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492